 Case: 2:19-cv-00186-HRW Doc #: 22 Filed: 08/18/20 Page: 1 of 7 - Page ID#: 162




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        NORTHERN DIVISION at COVINGTON

 MICHAEL SCOTT BUSH,                       )
                                           )
          Plaintiff,                       )          Civil No. 2:19-186-HRW
                                           )
 v.                                        )
                                           )
 KENTON COUNTY, KENTUCKY,                  )     MEMORANDUM OPINION
 et al.,                                   )         AND ORDER
                                           )
          Defendants.                      )

                                *** *** *** ***

      Plaintiff Michael Scott Bush is an inmate confined at the Kenton County

Detention Center (“KCDC”) located in Covington, Kentucky. Proceeding without

an attorney, Bush has filed a civil rights complaint pursuant to 42 U.S.C. § 1983

against Kenton County, Kentucky, and Aramark Correctional Services, LLC

(“Aramark”), alleging that the food that he is served at KCDC is not prepared in

accordance with his religious beliefs. [D.E. No. 3]

      Defendant Aramark, through counsel, has filed a motion to dismiss Bush’s

claims against it pursuant to Federal Rule of Civil Procedure 12(b)(6), [D.E. No. 18],

to which Bush has filed a response. [D.E. No. 21] Aramark has not filed a reply

and the time for doing so has expired. Thus, the matter is fully briefed and ripe for

review.

                                          1
 Case: 2:19-cv-00186-HRW Doc #: 22 Filed: 08/18/20 Page: 2 of 7 - Page ID#: 163




                                           I.

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the sufficiency

of the plaintiff’s complaint. Gardner v. Quicken Loans, Inc., 567 F. App’x 362, 364

(6th Cir. 2014). When addressing a motion to dismiss, the Court views the complaint

in the light most favorable to the plaintiff and accepts as true all ‘well-pleaded facts’

in the complaint. D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014).

Because Bush is proceeding without the benefit of an attorney, the Court reads his

complaint to include all fairly and reasonably inferred claims. Davis v. Prison

Health Servs., 679 F.3d 433, 437-38 (6th Cir. 2012).

       In his complaint, Bush alleges that, after he converted to Judaism, the KCDC

failed to change his religious preference or recognize his conversion and denied his

“many requests” to prepare his food according to his religious beliefs. [D.E. No. 3

at p. 2] He also alleges that Aramark Food Services (the vendor for food service

operations within the KCDC) failed to properly serve and prepare his food in

accordance with his religious beliefs. [Id.] He does not seek monetary relief, but

seeks only injunctive relief ordering that his food be prepared in accordance with his

religious beliefs. [Id. at p. 7]

                                           II.

       Bush seeks to pursue his constitutional claims in this case pursuant to 42

U.S.C. § 1983, which authorizes a claim by a plaintiff who has been “(1) deprived
                                       2
    Case: 2:19-cv-00186-HRW Doc #: 22 Filed: 08/18/20 Page: 3 of 7 - Page ID#: 164




of a right protected by the Constitution or laws of the United States (2) by a person

acting under color of state law.” Helms v. Zubaty, 495 F.3d 252, 255 (6th Cir. 2007)

(citations omitted). A private corporation that performs a public function, such as

contracting with a county to provide food services in its prisons, may be found to act

under color of law for purposes of § 1983. Skelton v. Pri-Cor, Inc., 963 F.2d 100,

102 (6th Cir. 1991). 1 However, “just as a municipal corporation is not vicariously

liable upon a theory of respondeat superior for the constitutional torts of its

employees, a private corporation is not vicariously liable under § 1983 for its

employees' deprivations of others' civil rights.” Iskander v. Vill. of Forest Park, 690

F.2d 126, 128 (7th Cir. 1982)(citations omitted). Thus, as with a county

government, Aramark is only responsible under § 1983 if its employees cause injury

by carrying out the corporation’s policies or practices, Monell v. Dept. of Social

Services, 436 U.S. 658, 694 (1978), and a plaintiff must specify the corporate policy

or custom which he alleges caused his injury. Paige v. Coyner, 614 F.3d 273, 284

(6th Cir. 2010).

         Aramark’s motion to dismiss argues that Bush’s complaint fails to adequately

allege that the denial of his religious diet is the result of a policy or custom of

Aramark, thus it fails to state a claim for which relief may be granted against


1
  Aramark concedes that § 1983 actions may be filed against private corporations
(like Aramark) that contract with the state for services. [D.E. No. 18 at p. 3-4]
                                          3
 Case: 2:19-cv-00186-HRW Doc #: 22 Filed: 08/18/20 Page: 4 of 7 - Page ID#: 165




Aramark. [D.E. No. 18] Aramark is correct that, to prevail on a § 1983 claim against

Aramark, Bush “must show that a policy or well-settled custom of the company was

the ‘moving force’ behind the alleged deprivation” of his rights. Braswell v. Corr.

Corp. of Am., 419 F. App’x 622, 627 (6th Cir. 2011). Aramark argues that Bush’s

allegations are “conclusory at best because he only alleges that Aramark ‘failed to

properly serve and prepare my food based on my religious beliefs’ and ‘the right to

be fed 3 times a day and for me to be able to practice my religion.’” [D.E. No. 18 at

p. 4-5, citing D.E. No. 3, Complaint at p. 2-4].

      However, while Aramark argues that Bush has not pled facts sufficient to

support his claims against it, Aramark’s specific criticisms miss the mark. For

example, although Aramark says that Bush does not allege how Aramark denied his

religious diet, Bush’s claim is that Aramark denied his religious diet by failing to

serve him food that is served and prepared in accordance with his religious beliefs.

While Aramark states that Bush fails to allege when the denial happened, his

complaint alleges that he has been denied food prepared in accordance with his

religious beliefs since October. [D.E. No. 3 at p. 3] It is true that Bush’s complaint

does not specifically allege which particular Aramark employee denied him the

appropriate food at each meal. However, his claim is not against any individual

Aramark employee, but is instead against the company itself, based on his


                                          4
 Case: 2:19-cv-00186-HRW Doc #: 22 Filed: 08/18/20 Page: 5 of 7 - Page ID#: 166




allegations that Aramark has, since October, consistently failed to prepare food in

accordance with his religious beliefs.

      To be sure, “[a] document filed pro se is ‘to be liberally construed,’…and ‘a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Thus, construing

Bush’s allegations broadly, as this Court is required to do, his allegations sufficiently

allege that Aramark has a policy or custom of failing to properly serve and prepare

food in accordance with his religious beliefs, thus failing to recognize Bush’s

conversion to Messianic Judaism. [D.E. No. 3 at p. 2] Accordingly, the Court finds

that Bush’s claims against Aramark survive Aramark’s motion to dismiss.

      Aramark further argues that Aramark may not be held liable because it “has

no authority to determine the religious diet served to [Bush] at the KCDC.” [D.E.

No. 3 at p. 5] Aramark offers no factual or legal support for this claim, citing only

to an unpublished decision from another judicial district explaining the process

employed at a state correctional facility in Illinois. [Id. (citing Powers v. Coleman,

No. 12-CV-2041, 2013 WL 1442365, at *1 (C.D. Ill. Apr. 9, 2013))]. Regardless,

resolution of such an issue requires an inquiry into the contractual relationship

between KCDC and Aramark and is more appropriate after the opportunity for

discovery.
                                           5
 Case: 2:19-cv-00186-HRW Doc #: 22 Filed: 08/18/20 Page: 6 of 7 - Page ID#: 167




      For all of the reasons, the Court finds that, in light of the broad construction

that is afforded to complaints filed by pro se plaintiffs, Bush has adequately plead

sufficient facts that may be broadly construed as alleging that Aramark has a policy

or custom of failing to properly serve and prepare food in accordance with his

religious beliefs and/or failing to recognize his religious beliefs. Thus, the Court

will deny Aramark’s motion to dismiss without prejudice to the right to re-file it

after the opportunity for discovery.

                                         III.

      While Defendant Kenton County has filed an Answer to Bush’s complaint

[D.E. No. 11], Aramark has not yet done so. However, as Aramark’s motion to

dismiss Bush’s claims against it is denied, it must file its responsive pleading within

14 days from the date of this Order. See Fed. R. Civ. P. 12(a)(4)(A). At that point,

the Court will enter an order regarding discovery and pretrial management of this

case, including the referral of this matter to a Magistrate Judge.

       Accordingly, it is hereby ORDERED as follows:

      1.     The motion to dismiss filed by Defendant Aramark Correctional

             Services, LLC [D.E. No. 18] is DENIED WITHOUT PREJUDICE.

      2.     Defendant Aramark Correctional Services, LLC shall answer or

             otherwise respond to Plaintiff’s complaint within 14 days from the date

             of this Order
                                          6
Case: 2:19-cv-00186-HRW Doc #: 22 Filed: 08/18/20 Page: 7 of 7 - Page ID#: 168




     This the 18th day of August, 2020.




                                      7
